Title: John Meer to Thomas Jefferson, 18 June 1816
From: Meer, John
To: Jefferson, Thomas


            
              
                Sir
                Philadelphia June 18th 1816
              
              I have taken the liberty to enclose you a coppy of my Bank Note, Which I believe to be superiour in many respects to any other hitherto used. It is engraved on a Steel plate (mostly with a Hair pencil) It will print ten times more coppies than any copper plate, and will come at the same price of copper plates in general made for Bank notes. This mode of work produces great strength and richnes of colouring, and a boldnes of expression not to be obtained by any other means, yet the most delicate tints may be produced; and it is susceptible of an infinite variety of pattern and design. This invention is most likely to secure Bank Notes and all kinds of Official and confidential papers from forgery.
              I shall be happy to supply any of the Governmental departments, and the Bank with plates.
              If yow you will favour me with your recommendation you will confer an a great obligation
              On Sir Your’s Most Respectfully
              John Meer
            
            
              This specimen is not sent as a highly finished work of the artist, but to show the principle of the invention
              
              you will see by this first and hasty specimen, that it is capable of very great improvement in the execution, I wish to have an opportunity of exemplifying this assertion.
            
          